Per Curiam,
It may well be admitted, as suggested in the brief of appellant’s counsel, that the trial of this case was long, involved many intricate, controverted and confusing questions of law and fact, and was warmly, even bitterly contested by opposing counsel, but this admission must be accompanied by the suggestion that it was entirely owing to the manner in which the trial was conducted by counsel of both parties. The case was very simple, an action of assumpsit by a physician to recover compensation for professional services, and the controlling questions of fact and law were neither numerous, intricate, nor confusing, but were made so solely by the inexcusable conduct of the leading counsel during the trial of the case which manifestly tended to mislead rather than aid in the solution of the questions involved in the case. Of course, the court should not have permitted *520such, conduct, but, if it resulted injuriously to the client of either party, he is not in a position to complain.
We have reviewed this record with care, and are satisfied that under the competent evidence submitted to the jury there is no merit in the plaintiff’s claim, and the jury and court reached the correct conclusion. We, therefore, should and will not be astute in searching for technical errors, made possible by the irregular and unusual manner pursued by counsel in the conduct of the trial resulting in substantial justice between the parties. The greater,number and possibly all of the assignments of error are in violation of the rules of this court, and, for the reasons stated, we áre not inclined to overlook such dereliction and aid the defeated party in continuing the litigation by reversing a judgment amply warranted by the evidence. We find no reversible error in the assignments considered, and, therefore, the judgment is affirmed.